DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-17 are pending where claims 1, 11 and 15 have been amended.  Claims 16 are withdrawn from consideration and claims 1-15 and 17 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 112 and § 102 rejections of the claims have been withdrawn in view of amendments to the claims.
The previous 35 USC § 103 rejections of the claims have been maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 09213514 A to Sawa et al (an English language machine translation has been relied upon for examination purposes).
Regarding claims 1 and 17, Sawa discloses a soft magnetic alloy (which would necessarily be a magnetic component) comprising a general formula TaMbM'cM"dYe wherein T is at least one selected among Fe, Co and Ni; M is at least one selected among Cu, Ag, Au, Zn, Sn, Pb, Sb and Bi; M' is at least one selected among Zr, Hf and Nb; M" is at least one selected among Ti, V, Ta, Cr, Mo, W, Mn and Al; Y is at least one selected among Si, P, B and C, a+b+c+d+e=100atom%, 0.01≤b≤5atom%, 3≤c≤18atom%, 0≤d≤5atom% and 0.01≤e≤15 atom% (Sawa, abstract, para [0012, 0017-0027]), which overlaps the instantly claimed composition range of (Fe(1-(α-β))X1αX2β)(1-(a+b+c+d+e+f))MaPbSicCudX3eBf as follows:


Element
Claimed atomic fraction
Sawa atomic fraction
Overlaps?
X1α
(Co, Ni)
≥ 0
(Fe, Co, Ni) ≥ 0
Yes
X2β
(Ti, V, Mn, Ag, Zn, Al, Sn, As, Sb, Bi, REM)
≥ 0
M (Cu, Ag, Au, Zn, Sn, Pb, Sb and Bi): 0.0001-0.05
M’’(Ti, V, Ta, Cr, Mo, W, Mn and Al): 0-0.05

Yes
Ma
(Zr, Nb, Hf, Ta, Mo, W)
0.030-0.120
M’ (Zr, Hf, Nb): 0.03-0.18
M’’ (Ti, V, Ta, Cr, Mo, W, Mn and Al): 0-0.05
Yes
Pb
0.010-0.150
Y (Si, P, B and C): 0.0001-0.15
Yes
Sic
0-0.050
Y (Si, P, B and C): 0.0001-0.15
Yes
Cud
0-0.020
M (Cu, Ag, Au, Zn, Sn, Pb, Sb and Bi): 0.0001-0.05
Yes
X3e
(C, Ge)
0-0.100
Y (Si, P, B and C): 0.0001-0.15
Yes
Bf
0-0.020
Y (Si, P, B and C): 0.0001-0.15
Yes
X1α + X2β

0≤ α + β ≤ 0.55

(Fe, Co, Ni) ≥ 0
M (Cu, Ag, Au, Zn, Sn, Pb, Sb and Bi): 0.0001-0.05
M’’(Ti, V, Ta, Cr, Mo, W, Mn and Al): 0-0.05

Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Sawa including the instantly claimed because Sawa discloses the same utility throughout the disclosed ranges.
Regarding claims 2-10, the alloy of Sawa overlaps the instantly claimed ranges.
Regarding claims 11-14, Sawa discloses that fine crystals of 50 to 300 angstroms (overlapping the instantly claimed size ranges) are present in an amorphous phase (Sawa, para [0032-0034])
Regarding claim 15, Sawa discloses that the alloy may be in the form of a thin band (Sawa, para [0014]), i.e. a thin ribbon form.
Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive.
Applicant argues that the instant claims are patentable over Sawa because the examples in the instant specification demonstrate the criticality of the instantly claimed B content, specifically in terms of preferable saturation magnetic flux density and coercive force compared to when the B content is higher than the instantly claimed range.  This is not found persuasive for multiple reasons.
Firstly, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.   Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  See MPEP 716.02(d) [R-2].  In the instant case, the data relied upon by applicant to show unexpected results is not commensurate in scope with applicant’s claimed ranges because the composition ranges of the instant claims are much broader than the ranges of the examples in the instant specification. 
	Additionally, applicant presents no evidence or technical reasoning to show that the alleged beneficial results would have been unexpected to a person of ordinary skill in the art. See In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972) (“[I]t is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference.” (emphasis in original)).  In the instant case, Sawa explicitly recognizes that too large of a content of B decreases the saturation magnetic flux density (Sawa, para [0025-0026]) which is the same effect recognized by applicant, and additionally has a preferable B content of 2 atomic%, within applicant’s claimed ranges.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/               Primary Examiner, Art Unit 1738